
	

113 HR 5175 IH: Protecting Americans from Illegal Bailouts Act of 2014
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5175
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2014
			Mr. Lance (for himself and Mr. Cassidy) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to repeal the risk corridor program, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Protecting Americans from Illegal Bailouts Act of 2014.
		2.Repeal of the risk corridor program established in PPACA
			(a)In generalSection 1342 of the Patient Protection and Affordable Care Act (42 U.S.C. 18062) is repealed.
			(b)Effective dateThe amendment made by subsection (a) shall take effect as of the date of the enactment of this Act.
			
